     Case 1:18-cv-01230-NONE-EPG Document 104 Filed 03/01/21 Page 1 of 1


 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8
 9    FRANK E. PETERS,                                 Case No. 1:18-cv-01230-NONE-EPG (PC)
10                       Plaintiff,                    ORDER GRANTING JOINT
                                                       STIPULATION FOR PHYSICAL
11    v.                                               EXAMINATION OF PLAINTIFF
                                                       PURSUANT TO F.R.C.P. RULE 35
12    NORRIS HOLLIE, et al.,
                                                       (ECF No. 102)
13                       Defendants.
14                                                     Magistrate
                                                       Judge:          Hon. Erica P. Grosjean
15
16                                                     Action Filed: 3/30/17
                                                       SAC Filed:    7/15/19
17                                                     Trial Date:   5/17/22
18            GOOD CAUSE APPEARING, the parties’ joint stipulation for Plaintiff FRANK E.

19    PETERS (“Plaintiff”) to submit to a medical examination to be conducted by Thomas James

20    Grogan, M.D., on March 9, 2021, at 11:00 a.m., at the office of Dr. Grogan, located at 11704

21    Wilshire Blvd., Suite 11710, Los Angeles, CA 90025, is hereby GRANTED.

22            The medical examination shall be conducted in accordance with the terms of the joint

23    stipulation (ECF No. 102).

24
      IT IS SO ORDERED.
25
26         Dated:   March 1, 2021                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27
28
